Title: To John Adams from Ezra Stiles, 28 August 1786
From: Stiles, Ezra
To: Adams, John


     
      
       Sir
       Yale College Augt 28 1786.
      
      I think you will make no Impression upon the Court of Great Britain. And it is probable little Impression will be made on Algiers, while Britain on one hand may be inciting them to stand on too high Terms for us, & we on the other hand send Characters too trifling for so important a Negotiation. Was the Levant Trade open to America, the Profits to us would soon be very great, as we could export even Wheat as well as Fish to the Mediterranean; and it might be perhps the surest Step to make Britain feel the Necessity of opening their W. India Trade to us.
      A Stoppage of our Com̃erce will be attended with what has already come to pass the Annihila of our Credit in Europe, an Infamy & Dishonor which we cannot avoid & must painfully bear. It will however stop or diminish our Consumption of European Goods—set us to increase our domestic Manufactures—& throw us back into the Wilderness where by settling abroad over a large Territory we may in half a Century create a larger aggregate Property than in a Centy by Com̃erce. American Produce will be a sure Basis for stable Trade & firm Com̃erce. For however indigent we are (or rather seem to be) a Centy hence the super[flu]ous Produce of the XIII States will be not less than twenty Millions sterlg for Exportation. And will I believe the World will not open the way for our freely carryg this to the shores of all Nations?—in our own Vessels too. But Britain, will loose this Trade. She has not Wisdom in the Hour of her Malice, not Wisdom eno’ to bring back this Trade to herself. She ought, if she consulted her Interest, to make it of the most free access of all nations to […] their Com̃odities to her & exchange for her Manufactures. With the greatest Honor & undissembled Respect I am Sir / Yr most obedt Servt
      
       Ezra Stiles
      
     
     
      Permit me to take the Liby to inclose a Letter to Dr Wales, who sailed from hence 14th may last for France to try the Ocean Air & Travels for Recovy from nervous Disorders. Intended to be in London as at this time, & to wait upon yourself & Dr Price.
     
    